internal_revenue_service number release date index number ------------------- ----------------------------- --------------------------------------- --------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-107084-10 date date legend taxpayer --------------------------------------------------------------------- ---------------------------------------- state a ---------------- region -------------------------------------------------------- ------------------------------------------------------------------------ dear ----------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ cooperative organized under the laws of state a taxpayer is a grain marketing_cooperative serving farmers located in ------counties in region taxpayer was organized in ------- by grain growers interested in expanding the market for their grain in particular they thought that through cooperative efforts they could gain access to the ----------grain market in------------- taxpayer was successful in doing so over the years it has established a reputation as a reliable source of high quality wheat and barley in ------- taxpayer purchased the agronomy business and equipment of ---------------------and entered into the farm supply business in ------- taxpayer entered into the seed business plr-107084-10 farmers in the region principally raise wheat and barley during its fiscal_year ended ------------------- taxpayer’s grain sales were approximately dollar_figure-------million in ------ ------- taxpayer purchased approximately -----million bushels of wheat and barley from its members and others principal grains marketed were soft white wheat -----million bushels dark northern spring wheat -- million bushels hard red winter wheat ---- million bushels and barley ---million bushels taxpayer also provides farm supplies to its members and others supply division sales totaled approximately dollar_figure-----million including fertilizer chemicals seed and related_services taxpayer’s members are producers of grain who do business with it at --------- ------------------- taxpayer had ------members taxpayer is organized and operated on a cooperative basis the state a cooperative association statute describes cooperative associations as being organized for mutual welfare and the businesses of cooperatives as being operated on the cooperative plan --------------------- more specifically the statute provides the directors may apportion the net_earnings of a cooperative association by paying dividends upon the paid-up capital stock at a rate not exceeding eight percent per annum they may set_aside reasonable reserves out of such net_earnings for any association purpose the directors may however distribute all or any portion of the net_earnings to members in proportion to the business of each with the association and they may include nonmembers at a rate not exceeding that paid to members the directors may distribute on a patronage basis such net_earnings at different rates on different classes kinds or varieties of products handled all dividends declared or other distributions made under this section may in the discretion of the directors be in the form of capital stock capital or equity certificates book credits or capital funds of the association all unclaimed dividends or distributions authorized under this chapter or funds payable on redeemed stock equity certificates book credits or capital funds shall revert to the association at the discretion of the directors at any time after one year from the end of the fiscal_year during which such distributions or redemptions have been declared ------ --------------------------- taxpayer’s articles of incorporation authorize taxpayer to engage in the grain business for its members to exercise generally the powers customarily exercised by cooperative associations and to do so on a nonprofit cooperative basis as agent for its members articles of incorporation article sec_1 taxpayer’s bylaws repeat this stating that taxpayer shall at all times be operated on a cooperative basis for the mutual benefits of its members bylaws article sec_1 plr-107084-10 the articles of incorporation authorize taxpayer to issue a single class of common_stock articles of incorporation article sec_1 that common_stock has a par_value of dollar_figure per share and is entitled to receive a noncumulative dividend of not more than percent per share as determined by the board_of directors of taxpayer the common_stock is membership stock each member of taxpayer is required to purchase one share of common_stock bylaws article sec_2 taxpayer’s bylaws limit membership to persons that are producers of agricultural products bylaws article sec_1 the bylaws provide that e ach holder of common_stock of the association shall be entitled to one vote in all matters wherein the shareholders of this association shall be entitled to vote regardless of the number of shares of common_stock owned by each such shareholder bylaws article sec_2 at-------- ---------- ------- there were --------shares of common_stock issued and outstanding entitled in the aggregate to a dividend of not more than dollar_figure--------per annum taxpayer’s articles of incorporation also authorize taxpayer to establish book credits capital funds and other allocated reserves to provide funds for corporate purposes in the manner provided by the bylaws by retains from net margins or proceeds otherwise payable to the members or patrons or by other methods of collection articles of incorporation article sec_1 book credits are issued as the noncash portion of the patronage_dividends paid_by taxpayer to its members they provide a significant source of equity_capital for financing taxpayer’s business at ------- ------------------- the balance of book credits outstanding was dollar_figure------------- taxpayer allocates and distributes its earnings each year from business done with or for members to its members in the form of patronage_dividends article of taxpayer’s bylaws describes how taxpayer computes and pays patronage refunds in pertinent part sec_3 provides sec_3 obligation to allocate net margins each business patronage transaction between the association and a member shall be subject_to and include as a part of its terms the obligation of the association to allocate as patronage_dividends to such member its net margin for each fiscal_year to the extent attributable to the business patronage by such members for such period all such net margins of the association from business patronage by its members shall be allocated and credited to the accounts of such members on a basis proportionate to the quantity or value of their individual business patronage with the association that section of the bylaws goes on to provide that taxpayer shall allocate net margins as patronage_dividends to members separately by department the net margin of the grain marketing department shall be allocated as provided above based upon the number of pounds of all grains marketed by members the net margins of the handling and storage department and the farm supply department shall each be allocated as provided plr-107084-10 above based upon the dollar value of all business with members bylaws article sec_3 consistent with these directions taxpayer allocates patronage_dividends each year on the basis three departments grain marketing with patronage_dividends allocated based upon pounds handling and storage with patronage_dividends allocated based on dollars of storage and handling fees paid_by each member and farm supply with patronage_dividends allocated based on dollars of supplies and service purchases by each member article sec_4 of the bylaws authorizes taxpayer to pay patronage_dividends in cash and written notices of allocation referred to by taxpayer as book credits the book credits may be qualified or nonqualified over the years taxpayer has issued both qualified and nonqualified written notices of allocation the bylaws direct taxpayer to retain any net margins attributable to business done with nonmembers not dealing with taxpayer on a patronage basis and to any nonpatronage business including any extraneous business with the federal government or its agencies bylaws article sections and because taxpayer does not do business with any nonmember patrons on a patronage basis taxpayer retains all net margins attributable to nonmember business the amount of business conducted with nonmembers varies from year to year in recent years nonmember business has constituted approximately ----percent of taxpayer’s marketing business taxpayer’s bylaws address what is to be done in the event of a loss in general the bylaws permit losses to be netted between allocation units subject_to some limitations bylaws article section the bylaws further provide that losses in a department shall be allocated to all members who patronized such department or classification on the same basis as net margins are distributable hereunder bylaws article sec_12 in the event of dissolution the articles of incorporation provide generally that assets shall be distributed in the following order of priority first to pay all debts second to pay holders of book credits an amount equal to the stated dollar amount third to pay common stockholders an amount equal to the par_value fourth to pay current_year patronage_dividends and fifth to pay any allocated reserves to the persons to whom they are allocated if any assets then remain they shall be distributed among the members of the association in their respective proportion equal to the ratio that each member’s dollar value of combined marketing and purchasing through the association during the three year period immediately preceding the date of such distribution shall bear to the total dollar value of all members combined marketing and plr-107084-10 purchasing through the association during such period by all members at such time articles of incorporation article section this ruling relates to taxpayer’s grain marketing activities taxpayer conducts its grain marketing through---------elevators most of the grain that taxpayer markets is destined for the bulk --------- market taxpayer occasionally sells barley locally for livestock feed in such instances the customer will pick up the barley by truck at taxpayer’s elevator and taxpayer will load it out for them however as in the case of wheat most of the barley that taxpayer markets is shipped by barge and is ultimately destined for the --------- market taxpayer’s patronage grain business consists of buying grain from members handling and storing the grain at its elevators and selling the grain to customers the principal issue in this ruling_request relates to the characterization for purposes of subchapter_t of the code and sec_199 of the amounts referred to in this ruling as grain payments that taxpayer pays its members for their grain when it acquires the grain for marketing on a patronage basis for purposes of this ruling the term grain payments does not include any amounts paid to persons not entitled to share in patronage_dividends for purposes of this ruling the term grain payments also does not include patronage_dividends paid to members of taxpayer with respect to grain marketed for them taxpayer does not operate on a pooling basis thus taxpayer’s marketing proceeds are not shared equally on the basis of patronage and distributed in the form of harvest advances and progress payments with a final settlement after the pool closes as they would be if taxpayer pooled commodity price risk does not automatically shift from taxpayer’s members to a pool at the time of harvest rather it remains with members until they sell their grain to taxpayer for marketing taxpayer pays each member a market price for his or her grain what that market price is depends upon where when and how a member chooses to sell his or her grain to taxpayer that market price is determined without regard to the actual net_proceeds from marketing grain payments are made in cash by check and occur throughout the year as members sell grain to taxpayer for marketing and are paid pursuant to the terms of their individual contracts after purchasing grain from members taxpayer then markets each member’s grain along with the grain of all of its other members in the manner that it judges will produce the best return after year end when net_earnings for the year have been determined after treating amounts paid to members for their grain as a cost of the grain taxpayer pays a patronage_dividend to its members with respect to the grain they market through taxpayer grain farmers in the united_states historically have retained the decision of to whom when and how to sell their grain the basic choices available to a member plr-107084-10 selling grain to taxpayer for marketing on a cooperative basis are i to sell the grain for taxpayer’s current cash bid price ii to sell the grain to taxpayer using a fixed price forward_contract or iii to sell the grain to taxpayer using a form of forward_contract that leaves the price to be paid for the grain partly open and to be fully determined at a later date these choices are similar to those offered farmers by commercial grain companies though commercial grain companies do not market grain on a patronage basis and do not pay patronage_dividends one way for a farmer to sell grain to taxpayer for marketing is to sell the grain to taxpayer and be paid the cash bid price members are responsible for delivering grain to one of taxpayer’s elevators members are responsible for the costs of shipping the grain from there to------------- the amount charged to members for handling and transportation is referred to as --------------------- and fuel surcharge and set forth in a footnote on the cash bid schedule the cash bid prices are for grain that meets normal quality standards grain is weighed and tested when it is delivered by the member if the grain includes such things as broken kernels and foreign matter the weight is adjusted if wheat is above or below certain protein standards a premium is paid or a discount is charged a farmer can deliver and sell grain to taxpayer at the cash bid price at the time of harvest delivering the grain directly from the field however it usually is not advantageous for farmers to sell then since prices often are lowest at harvest many farmers have the capacity to store grain on farm and so can wait until later when they think that the cash bid price is right to deliver and sell their grain to taxpayer other farmers deliver their grain to taxpayer for storage not for immediate sale the farmers retain ownership of the grain in the elevator and pay storage fees to taxpayer later when a farmer believes the cash bid price is right he or she can sell the grain to taxpayer for marketing on a cooperative basis a farmer has the option of entering into a fixed price forward_contract to sell his or her wheat to taxpayer forward contracts call for delivery of a specified quantity and quality of grain at a specified location during a specified time period forward contracts can be entered into before the grain is planted while it is growing or after harvest while the grain is being stored on the farm or in an elevator the most common forward_contract used by taxpayer calls for a fixed price farmers interested in entering into a forward_contract with taxpayer for wheat can determine the fixed price taxpayer is willing to pay for delivery at various times in the future from taxpayer’s bid schedule for grain taxpayer is able to offer fixed price forward contracts for wheat and barley because it can hedge its price exposure by entering into corresponding fixed price forward contracts with its customers plr-107084-10 farmers also can enter into forward contracts for wheat where the pricing is left partly open for future determination this form of contract is referred to by taxpayer as a futures cash purchase contract in the contract one element of the price the futures price for future delivery has been determined but the basis has not been determined the basis under this contract will be determined at a time specified by the farmer on or before the delivery period these contracts are not as common but in recent years taxpayer has offered this alternative in response to requests from its members they are only offered to members on rare occasions taxpayer purchases grain from members on a deferred price basis referred to by taxpayer as a no-price established basis where the price is left completely open when taxpayer purchases grain on this basis title to the grain passes to taxpayer and it can sell the grain the member retains the right to price the grain at taxpayer’s cash bid price at a date of his choosing but not later than a set date the benefit to the farmer is that he does not need to pay storage fees while waiting to price the grain since title to the grain passes to taxpayer these contracts are used when taxpayer needs more company-owned grain to fill out a barge shipment this option for selling grain to taxpayer is not generally available to taxpayer’s members some farmers prefer to sell their grain to taxpayer on a deferred payment basis grain sold on that basis might be delivered in october the price set at that time but with payment to be made in january ownership of the grain passes to taxpayer when the grain is delivered or at the time set in the agreement with payment at a later date taxpayer does not have a separate form that it uses for deferred payment arrangements when grain is purchased on that basis the deferred payment_date is specified on its normal contracts in summary farmers can lock in prices for their wheat even before the wheat is planted or while it is growing at any time if they think that the price is right by using fixed price forward contracts some farmers prefer to enter into fixed price contracts after they can estimate the costs of production to lock in a reasonable margin if a farmer is happy with the futures price of wheat but not the basis the farmer can enter into a forward_contract that fixes the futures component of the price but leaves the basis open if farmers think that the cash price is low at the time of harvest they can harvest and store their grain while waiting for the price to improve farmers with grain in storage on the farm or at taxpayer can then sell grain that is in storage at any time at the cooperative’s cash bid price these choices are available to all farmers marketing their grain on a cooperative basis through taxpayer because of these choices two neighbors that market the plr-107084-10 same quantity and quality of a particular kind of grain through taxpayer during any year will receive different grain payments depending upon where when and how they sell their grain to taxpayer however they will receive the same patronage_dividends with respect to grain marketing for the fiscal_year ended ------------------- taxpayer’s grain payments to members exceeded dollar_figure----million taxpayer paid patronage_dividends to members with respect to their grain sales supply purchases and handling and storage of --------------- the patronage_dividends were paid percent in cash and percent in qualified written notices of allocation book credits taxpayer historically has treated grain payments made in cash to members as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not treated the grain payments made in cash as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c it has reported the patronage_dividends paid to members as a patronage_dividend paid in money and qualified written notices of allocation on schedule h line sec_3a and sec_3b of its form 1120-c because of this reporting grain payments paid in cash historically entered into the determination for tax purposes of taxpayer’s cost_of_goods_sold for tax purposes as is customary in the grain business taxpayer has valued its grain inventories at year end at market for financial statement and tax purposes taxpayer has not added back grain payments in its sec_199 computations for prior years taxpayer has not passed any portion of its sec_199 deduction through to its members in prior years recent developments have caused taxpayer to reconsider how it should treat its grain payments for purposes of its sec_199 computation taxpayer is seeking confirmation that all grain payments to members that are paid in cash should be classified as per-unit retain allocations paid in money taxpayer plans to disregard grain payments made to members for purposes of its sec_199 computation taxpayer may retain all or a portion of its sec_199 deduction or it may pass all of that deduction through to its members based on the foregoing taxpayer requests the following rulings grain payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income plr-107084-10 should pursuant to sec_199 of the code be computed without regard to any deduction for grain payments to members nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or patronage_dividends provided the distributions other meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of plr-107084-10 indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with plr-107084-10 the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a nonexempt_cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie grain as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for plr-107084-10 purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis taxpayer purchases grain from members and markets the grain the amount that each member receives when he or she sells grain to taxpayer for marketing depends upon where how and when the member chooses to sell that grain to taxpayer members have a number of options for determining how and when sales are made as a result two neighbors delivering the same amount of grain to taxpayer during any year will be paid different amounts for that grain depending upon where when and how they sell the grain to taxpayer however all members share in taxpayer’s net_earnings from marketing operations in proportion to the quantity of grains they market through taxpayer those net_earnings are distributed after the end of each year in the form of patronage_dividends paid in cash and qualified written notices of allocation book credits the question presented in this ruling is whether the grain payments made by taxpayer to patrons for grain qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the grain payments in the sec_199 computation if the grain payments to members are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ sec_199 computations if the grain payments to members are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction marketing cooperatives like taxpayer have never thought of their grain payments as per-unit retain allocations paid in money however taxpayer’s grain payments appear to meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the grain payments are made in cash so the paid in money requirement is met taxpayer’s grain payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the plr-107084-10 term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s grain payments to a member are paid pursuant to an agreement namely the particular agreement applicable to the method the member uses to determine how and when his or her grain is sold to taxpayer second taxpayer’s grain payments to a member are made with respect to products marketed for him namely the grain delivered by the member for marketing by taxpayer as described above taxpayer markets the grain it acquires from members and members share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the grain payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members do not receive the same payments for their grain ie that taxpayer does not pool does not mean that grain payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor plr-107084-10 was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production historically taxpayer has treated its grain payments as purchases not as per- unit retain allocations paid in money however how the payments have been reported should not obscure what they really are whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its grain payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated grain is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed plr-107084-10 for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s crop payments to members and other participating patrons meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form 1099-patr taxable_distributions received from cooperatives if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction we note that payments to nonmembers who are not eligible to share in patronage_dividends ie those with whom taxpayer does not operate on a cooperative basis with do not constitute per-unit retains paid in money within the meaning of sec_1382 of the code and accordingly are treated exclusively as purchases in the cost_of_goods_sold mechanism accordingly we rule as requested that grain payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production activitie sec_2 deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for grain payments to members the conclusions set forth in this ruling address only purchases that are per-unit retain allocations paid in money as they relate to grains marketed by the cooperative during the taxable_year and does not apply to purchases of grain that remain in inventory at year end no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours plr-107084-10 paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
